NUMBER 13-08-00408-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


    IN THE GUARDIANSHIP OF RAQUEL CANTU DE VILLARREAL,
                 AN INCAPACITATED PERSON


              On appeal from the County Court at Law No. 2
                      of Cameron County, Texas.


                         MEMORANDUM OPINION

 Before Chief Justice Valdez and Justices Rodriguez and Benavides
            Memorandum Opinion by Justice Rodriguez

      This appeal arises from the guardianship proceeding of Raquel Cantú de Villarreal

(“Doña Raquel”). Doña Raquel, an elderly widow, is the mother of seven adult children,

including appellants, Ignacio Villarreal Cantú, Consuelo Villarreal Cantú, Fernando

Villarreal Cantú, and Martha Guadalupe Villarreal Cantú, and appellee, Raquel Villarreal

Cantú, appearing herein individually and in her capacity as permanent guardian of the
person of Doña Raquel.1 Disputes between the children regarding Doña Raquel’s care and

custody and the disposition of her sizeable estate have given rise to a series of highly

contentious legal proceedings, including three appeals and two original proceedings.2 We

will not address the factual and procedural underpinnings of these disputes herein except

as necessary to address the legal issues pertinent to this appeal. See TEX . R. APP. P.

47.1, 47.4.

        In this proceeding, Ignacio, Fernando, Consuelo, and Martha appeal two post-

judgment orders of the trial court. We affirm, in part, and dismiss, in part, as further stated

herein.

                                               I. Background

          On February 12, 2008, Doña Raquel’s children entered into an “Irrevocable Family

Settlement Agreement, Assignment, and Release and Rule 11 Agreement,” which

purported to settle all claims and controversies between the children regarding their

mother’s care and support and the ownership, transfer, and control of her property.



        1
          Doña Raquel’s seven children are as follows: Consuelo Villarreal Cantú, Raquel Villarreal Cantú,
Marcelo Villarreal C antú, Carlos Villarreal Cantú, Ignacio Villarreal Cantú, Fernando Villarreal Cantú, and
Martha Guadalupe Villarreal Cantú. Marcelo Villarreal Cantú and Carlos Villarreal Cantú are not parties to
this appeal.

        2
          See, e.g., In re Cantu, No. 13-08-00437-CV, 2008 Tex. App. LEXIS 5795, at *1-2 (Tex. App.–Corpus
Christi July 30, 2008, orig. proceeding [m and. denied]) (denying petition for writ of m andam us filed by Ignacio,
Fernando, Consuelo, and Martha seeking to com pel the trial court to vacate various orders pertaining to the
guardianship of Doña Raquel); In re Cantu, 13-08-00682-CV, 2009 Tex. App. LEXIS ___, at __ (Tex.
App.–Corpus Christi Apr. 2, 2009, orig. proceeding) (denying petition for writ of m andam us filed by Consuelo
contending that the trial court failed to satisfy "the m andatory and jurisdictional notice requirem ents of the
Texas Probate Code" because it held an initial guardianship hearing and appointed a tem porary guardian
"without giving the proposed ward prior notice as required by section 875 of the Texas Probate Code”); In re
Cantu, 13-08-00707-CV, 2009 Tex. App. LEXIS __, at __ (Tex. App.–Corpus Christi Apr. 2, 2009, no pet. h.)
(dism issing Ignacio’s appeal of an order rem oving him as guardian of the person of Doña Raquel). Also
currently pending in this Court is In re Cantu, 13-08-00708-CV, an appeal of arbitration proceedings in the
underlying dispute.



                                                        2
Pursuant to the settlement agreement, the children agreed, inter alia, to create a trust and

fund it with the portions of their mother’s estate that they controlled. The agreement

provides, in part:

        All parties agree that the estate of Raquel Cantú de Villarreal consists of the
        34 million pesos in the form of a check in a court in Mexico and whatever
        money that is in the temporary guardian of the estate’s accounts in the
        United States. By copy of this Agreement all parties shall instruct their
        attorneys to take all necessary steps to have these funds released and
        delivered to [the] below mentioned Mexican Trust that shall be created. The
        money in the accounts in the United States of the temporary guardian of the
        estate, Jaime Diaz, shall also be placed in such Mexican Trust. This
        mentioned Mexico property shall be administered by a Mexican Trust to be
        drafted by Carlos Lugo and Miguel Angel Abramo Martinez.

        The following properties belong to the seven children of Raquel Cantú de
        Villarreal and shall be placed into hotchpotch and distributed among and
        between the seven children of Raquel Cantú de Villarreal[:] a) all shares of
        San Pedro Impulsora De Immuebles Especiales S.A. de C.V., and any and
        all assets of such company[;] b) real estate properties in Exhibits “1" and “2"
        . . . and c) the below mentioned properties that are stated to be part of
        Hotchpotch.3

The trial court approved the settlement and incorporated it into the final judgment in the

case by a first amended order signed on February 14, 2008.

        Alleging that Ignacio, Consuelo, and Martha breached the agreement and failed to

abide by the judgment, Raquel moved for an accounting and for contempt and asked for

a temporary restraining order and temporary and permanent injunctions. The gravamen

of Raquel’s complaint was that appellants withdrew the 34 million pesos referenced in the

settlement agreement from the possession of the Mexican court, but failed to deposit the

monies into the Mexican trust as required by the agreement and judgment.


        3
         “Hotchpotch,” or “hotchpot,” or “hodgepodge” is m ay be generally defined in this context as “the
blending of properties to secure equality of division.” See Bryan A. Garner, A D IC TIO N AR Y OF M O DER N L EGAL
U SAGE 408 (2d ed. 1995).

                                                        3
        On June 11, the trial court entered an order granting Raquel’s motion. The order

reads, in part:

               IT IS THEREFORE, ORDERED, ADJUDGED AND DECREED that
        IGNACIO VILLARREAL CANTÚ, FERNANDO VILLARREAL CANTÚ,
        CONSUELO VILLARREAL CANTÚ and/or MARTHA VILLARREAL CANTÚ
        are Ordered within 10 days from the entry of this Order, to deposit the
        $35,000,000.00 pesos4 listed in Paragraph 14 of the “Irrevocable Family
        Settlement Agreement, Assignment, and Release and Rule 11 Agreement”
        (attached hereto and fully incorporated into this Order) into an account
        created for the benefit of the trust referenced in said paragraph 14 of the
        “Family Settlement Agreement, Assignment, and Release and Rule 11
        Agreement.”

                IT IS FURTHER ORDERED, ADJUDGED AND DECREED that
        IGNACIO VILLARREAL CANTÚ, FERNANDO VILLARREAL CANTÚ,
        CONSUELO VILLARREAL CANTÚ and/or MARTHA VILLARREAL CANTÚ
        are Ordered, within 10 days from the entry of this Order, to provide a detailed
        accounting to this Court as to the whereabouts of said $35,000,000.00 pesos
        listed in paragraph 14 of the “Irrevocable Family Settlement Agreement,
        Assignment, and Release and Rule 11 Agreement.” Said accounting is to
        include the financial institution where said funds are on deposit, the name of
        the person under whose name the funds are on deposit, the signatories on
        said account, the type of account, and the account number.

               IT IS FURTHER ORDERED, ADJUDGED AND DECREED that
        IGNACIO VILLARREAL CANTÚ, FERNANDO VILLARREAL CANTÚ,
        CONSUELO VILLARREAL CANTÚ and/or MARTHA VILLARREAL CANTÚ,
        in a manner consistent with the above terms of this Order, deposit said funds
        into an account which will be under the joint control of Ignacio Villarreal and
        Marcelo Villarreal[.]

               IT IS FURTHER ORDERED, ADJUDGED AND DECREED that
        IGNACIO VILLARREAL CANTÚ, FERNANDO VILLARREAL CANTÚ,
        CONSUELO VILLARREAL CANTÚ and/or MARTHA VILLARREAL CANTÚ
        are enjoined from selling, encumbering or otherwise transferring any of the
        real estate properties described in Exhibits 1 and 2 of the “Irrevocable Family
        Settlement Agreement, Assignment, and Release and Rule 11 Agreement”



        4
          W e note that the am ount at issue varies from 34 m illion pesos to 35 m illion pesos. W e assum e that
the difference is caused by accruing interest; however, we need not address this issue herein because the
discrepancy is not relevant for the purposes of our analysis.

                                                       4
       in any manner inconsistent with the disposition of said properties as provided
       in said Family Settlement Agreement.

              IT IS THEREFORE ORDERED that a final hearing on PETITIONER
       RAQUEL VILLARREAL’S SECOND AMENDED MOTION FOR
       ACCOUNTING OF THE $34 MILLION PESOS WITHDRAWN BY
       RESPONDENTS AND THE REAL ESTATE PROPERTY WHICH IS THE
       SUBJECT OF THIS LAWSUIT, AND TEMPORARY INJUNCTION be set on
       June 27, 2008, at 1:30 p.m. . . . At such time, IGNACIO VILLARREAL
       CANTÚ, FERNANDO VILLARREAL CANTÚ, CONSUELO VILLARREAL
       CANTÚ and/or MARTHA VILLARREAL CANTÚ are ORDERED to appear
       before this Court to show their compliance with this Court’s Order herein to
       show why this Court’s Order should be vacated.

On June 27, Ignacio, Fernando, Consuelo and Martha failed to appear, and accordingly,

the trial court entered an order for issuance of writs of attachment against them.

       This appeal ensued. In their first issue, appellants contend that the order entered

by the trial court on June 11, 2008, is a void temporary injunction because: (1) it is not

based on a verified application; (2) it is not supported by any evidence admitted at the

injunction hearing; and (3) it fails to set a bond. In their second issue, appellants argue

that the June 27 order for issuance of writs of attachment should be reversed, and the writs

ordered withdrawn, because: (1) the motion for contempt was not verified; (2) the trial

court lacked the authority to enforce a temporary injunction that was on appeal; and (3) the

underlying temporary injunction must be reversed and the injunction dissolved because it

fails to comply with Texas Law.

                                      II. Jurisdiction

       Generally, appeals may be taken only from final judgments. Lehmann v. Har-Con

Corp., 39 S.W.3d 191, 195 (Tex. 2001).           Accordingly, a party may not appeal an

interlocutory order unless authorized by statute. Bally Total Fitness Corp. v. Jackson, 53
S.W.3d 352, 352 (Tex. 2001); Jack B. Anglin Co., Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex.

                                             5
1992) (orig. proceeding); see Ogletree v. Matthews, 262 S.W.3d 316, 319 (Tex. 2007). If

we lack jurisdiction, we must dismiss the attempted appeal. See Kilroy v. Kilroy, 137
S.W.3d 780, 783 (Tex. App.–Houston [1st Dist.] 2004, no pet.).

       Given that the orders under review in this appeal are post-judgment orders of the

trial court, rather than a final judgment, we will examine our jurisdiction over each of these

orders individually.

                           III. Post-Judgment Order of June 11

       A court has the inherent power to enforce its judgments, even after the expiration

of its plenary power, and the court may employ suitable methods in doing so. See TEX . R.

CIV . P. 308; Arndt v. Farris, 633 S.W.2d 497, 499 (Tex. 1982); Ex parte Gorena, 595
S.W.2d 841, 844 (Tex. 1979); see also In re Crow-Billingsley Air Park, Ltd., 98 S.W.3d
178, 179 (Tex. 2003) (holding that the “trial court has an affirmative duty to enforce its

judgment” under Rule 308). Generally, an order made for the purpose of carrying into

effect an already-entered judgment is not a final judgment or decree and cannot be

appealed as such. See Wagner v. Warnasch, 156 Tex. 334, 295 S.W.2d 890, 893 (Tex.

1956); see also TEX . CIV. PRAC . & REM . CODE ANN . § 51.012 (Vernon 2008) (providing that

final judgments of trial courts are appealable); TEX . R. CIV. P. 301 (“Only one final judgment

shall be rendered in any cause except where it is otherwise specially provided by law.”).

The “usual writs and orders to aid in execution to collect a final money judgment are not,

in general, appealable orders.” Schultz v. 5th Jud. Dist. Court of Appeals of Dallas, 810
S.W.2d 738, 740 (Tex. 1991). If the order is not an appealable one, jurisdiction does not

attach in the court of appeals. Id. at n.6. On the other hand, some post-judgment orders

are appealable. Id. at 740 (finding that a turnover order, which resolved property rights and


                                              6
acted “in the nature of a mandatory injunction,” was appealable). As a general rule, for

instance, turnover orders5 are final, appealable orders. See Burns v. Miller, Hiersche,

Martens & Hayward, P.C., 909 S.W.2d 505, 506 (Tex. 1995); Pandozy v. Beaty, 254
S.W.3d 613, 617 (Tex. App.–Texarkana 2008, no pet.); In re Hamel, 180 S.W.3d 226, 229

(Tex. App.–San Antonio 2005, orig. proceeding).

         We look to the substance of the order to determine whether it is appealable. See,

e.g., Wagner, 295 S.W.2d at 892 (looking to the nature of the post-judgment relief granted

in the order as opposed to the relief actually requested in the motion); cf. Surgitek,

Bristol-Myers Corp. v. Abel, 997 S.W.2d 598, 601 (Tex. 1999) (construing the substance

of a motion, rather than its title, to determine the availability of interlocutory appeal); accord

Burke v. Union Pac. Res. Co., 138 S.W.3d 46, 60 (Tex. App.–Texarkana 2004, pet.

denied, pet. dism'd [2 pets.]) (“A motion should be construed by its substance to determine

the relief sought, not merely by its form or caption.”).

         The order at issue is entitled “Order Granting Petitioner Raquel Villarreal’s Second

Amended Motion for Accounting of the $34 Million Pesos Withdrawn by Respondents and

the Real Estate Property Which is the Subject of this Lawsuit, and Temporary Injunction.”

The substance of the order requires affirmative action by appellants. It orders the 35

million pesos described in the settlement agreement to be placed into an account created

          5
            A turnover order is a “procedural device by which judgm ent creditors m ay reach assets of a debtor
that are otherwise difficult to attach or levy on by ordinary legal process.” Beaumont Bank N.A. v. Buller, 806
S.W .2d 223, 224 (Tex. 1991); see T EX . C IV . P RAC . & R EM . C OD E A N N . § 31.002(a) (Vernon 2008). To
accom plish turnover, the court m ay: (1) order the judgm ent debtor to turn over nonexem pt property that is
in the debtor's possession or is subject to the debtor's control to a designated sheriff or constable for
execution; (2) otherwise apply the property to the satisfaction of the judgm ent; or (3) appoint a receiver with
the authority to take possession of the nonexem pt property, sell it, and pay the proceeds. See T EX . C IV . P RAC .
& R E M . C O D E A N N . § 31.002(b). A turnover order m ay be enforced by contem pt proceedings. See id. §
31.002(c). A turnover order essentially places the burden of production of property which is subject to
execution to be placed with the debtor instead of a creditor attem pting to satisfy the his judgm ent. See Buller,
806 S.W .2d at 226.

                                                         7
for the benefit of the trust referenced in the settlement agreement. It orders appellants to

provide a detailed accounting to the court regarding the location of the money at issue. It

enjoins appellants from selling, encumbering, or transferring real estate properties

referenced in the trust in any manner inconsistent with the settlement agreement. In short,

it orders property to be collected, or turned over, and acts as a mandatory injunction as to

the judgment debtors or transferees. We conclude that the order at issue acts “in the

nature of a mandatory injunction,” which makes it appealable. See Schultz, 810 S.W.2d

at 740; Kennedy v. Hudnall, 249 S.W.3d 520, 524 (Tex. App.–Texarkana 2008, no pet.).

Accordingly, we have jurisdiction over the appeal of this order, and will proceed to address

the merits of appellants’ issues regarding this order.

       By their first issue, appellants contend that the June 11 “temporary injunction” is void

because: (1) the motion seeking injunctive relief was not verified; (2) the injunction is not

supported by any evidence adduced at the injunction hearing; and (3) the injunction fails

to set a bond. Appellants cite Texas Rules of Civil Procedure 682 and 684 in support of

these arguments. Texas Rule of Civil Procedure 682 provides that:

       No writ of injunction shall be granted unless the applicant therefor shall
       present his petition to the judge verified by his affidavit and containing a plain
       and intelligible statement of the grounds for such relief.

TEX . R. CIV. P. 682. Texas Rule of Civil Procedure 684 requires the court to “fix the amount

of security to be given by the applicant” in the order granting a temporary injunction. See

id. 684.

       The order involved in this appeal is not the judgment in this lawsuit, nor is it a

temporary injunction obtained as a precursor to a permanent injunction. Rather, it is a

post-judgment order designed to enforce the final judgment previously entered by the trial


                                               8
court. As judgment creditors, appellees were entitled through injunction or other means

to obtain satisfaction on the judgment. See TEX . CIV. PRAC . & REM . CODE ANN . §31.002

(Vernon 2008). The typical requirements for an injunction are not applicable to an

injunction granted to enforce a final judgment. Roosth v. Roosth, 889 S.W.2d 445, 460

(Tex. App.–Houston [14th Dist.] 1994, writ denied). Thus, Rules 632 and 684 of the Texas

Rules of Civil Procedure do not control our analysis of the trial court’s order. Accordingly,

we overrule appellants’ first and third sub-issues.

       In their second sub-issue, appellants argue that the injunction was not supported

by any evidence adduced at the injunction hearing. However, the trial court had before it

substantial evidence presented previously in connection with numerous hearings and trial

on the merits of this cause. Moreover, the trial court had heard evidence and arguments

on the specific issues which culminated in the order subject to appeal. On May 21, 2008,

for instance, Miguel Angel Abramo Martinez, an attorney licensed to practice in Mexico,

who represented Marcelo, Raquel, and Carlos in some of the proceedings, testified that

after he had released an injunction holding the 34 million pesos in the registry of the

Mexican court, and the money was released and acquired by representatives of appellants,

appellants failed to cooperate and fund a Mexican trust with the 34 million pesos as

required by the settlement agreement. There was no contrary evidence presented by

appellants. Moreover, on June 9, appellant’s counsel informed the court that he had no

“personal knowledge” regarding the location of the missing funds. Based on the foregoing,

the trial court’s decision was not unreasonable or arbitrary and did not constitute an abuse

of discretion. See Sivley v. Sivley, 972 S.W.2d 850, 862 (Tex. App.–Tyler 1998, no writ).

       The trial court’s order of June 11 is affirmed.

                                             9
                    IV. Contempt and Attachment Orders of June 27

       In their second issue, appellants argue that the trial court’s “Order for Writ of

Attachment” issued on June 27 should be reversed and the writs of attachment ordered

withdrawn because: (1) the motion for contempt was not verified; (2) the trial court lacked

the authority to enforce a temporary injunction that was on appeal; and (3) the underlying

temporary injunction must be reversed and the injunction dissolved because it fails to

comply with Texas law. The June 27 order is entitled “Order for Issuance of Writ of

Attachment,” and provides, in part:

       The Court finds that –

       1.     Respondents . . . were duly noticed to appear before this Court on
              June 27, 2008 to show why they should not be found in contempt of
              Court.

       2.     Respondents . . . have failed to appear before this Court on June 27,
              2008 to show why they should not be found in contempt of Court.

       3.     It is therefore ORDERED that a writ of attachment be issued against
              Respondents . . .

       4.     It is further ORDERED that [respondents] may purge himself or
              herself by posting a bond in the amount of $1,000,000.00 each,
              payable to Petitioner, subject to approval by this Court, conditioned
              on his/her continuing obedience of the orders entered by this Court on
              February 14, 2008, June 11, 2008, and June 24, 2008.

The court's order for issuance of writs of attachment was an order for confinement based

on the court's finding that appellants failed to appear before the trial court on June 27, as

ordered by the court, and failed to comply with the court’s orders.

       Appellants first contend that the trial court’s order should be reversed because the

underlying motion for contempt was not verified. However, where the order relates to

punishment for contempt of a particular show cause order, a contempt judgment is valid,


                                             10
notwithstanding the non-verification of the complaint. See Ex parte Winfree, 153 Tex. 12,

263 S.W.3d 154, 158 (Tex. 1953).

        The validity of an order of confinement is generally subject to review only by way of

a writ of habeas corpus. See, e.g., Ex parte Williams, 690 S.W.2d 243, 244 (Tex. 1985);

Grimes v. Grimes, 706 S.W.2d 340, 343 (Tex. App.–San Antonio 1986, writ dism'd) (citing

Wagner v. Warnasch, 156 Tex. 334, 295 S.W.2d 890, 893 (1956)). Stated otherwise,

decisions in contempt proceedings which involve confinement are not subject to appeal.

See Williams, 690 S.W.2d at 243 n.1; Ex parte Cardwell, 416 S.W.2d 382, 384 (Tex.

1967); Pandozy v. Beaty, 254 S.W.3d 613, 616 (Tex. App.–Texarkana 2008, no pet.);

Metzger v. Sebek, 892 S.W.2d 20, 54 (Tex. App.–Houston [1st Dist.] 1994, writ denied);

Saenz v. Saenz, 756 S.W.2d 93, 95 (Tex. App.–San Antonio 1988, no writ).6 This is true

even when the contempt order is being appealed along with a judgment that is appealable.

See Metzger, 892 S.W.2d at 54.                  Accordingly, we hold that the “Order for Writ of

Attachment,” and the writs of attachment themselves, are not appealable orders. Thus,

we do not have jurisdiction over appellants' second issue.7 Therefore, we dismiss the

appeal as it relates to the June 27 order and the writs of attachment.




        6
          If there is no order of confinem ent, then the proper rem edy is by writ of m andam us. See, e.g., In
re Long, 984 S.W .2d 623, 625 (Tex. 1999); Dunn v. Street, 938 S.W .2d 33, 35 (Tex. 1997); Pandozy v. Beaty,
254 S.W .3d 613, 616 (Tex. App.–Texarkana 2008, no pet.).

        7
          Accordingly, we need not reach the issue regarding whether, given the absence of a m otion to quash
in the appellate record, appellants preserved error to com plain about the writ of attachm ent. See, e.g. W allace
v. First Nat'l Bank of Gallatin, 95 Tex. 103, 105, 65 S.W . 180, 180 (1901) (concluding that any defects in the
attachm ent process m ust be presented to the trial court in a m otion to quash); Calvert v. Bennett, 286 S.W .
303, 304 (Tex. Civ. App.–Am arillo 1926, writ dism 'd w.o.j.) (“Objections to the sufficiency of the attachm ent
bond com e too late, when urged in this court for the first tim e.”).

                                                       11
                                     V. Conclusion

      The Court, having fully examined and considered the matters herein, affirms in part

and dismisses in part. We AFFIRM the trial court’s order of June 11, 2008. We DISMISS

FOR WANT OF JURISDICTION the appeal of the trial court’s order of June 27, 2008, and

the writs of attachment. The motion for temporary relief and sanctions, previously filed by

appellees, is DENIED. Appellees’ motion to consolidate and dismiss, as it pertains to this

cause, is likewise DENIED, as is their motion for oral argument.



                                                   NELDA V. RODRIGUEZ
                                                   Justice

Memorandum Opinion delivered and
filed this 2nd day of April, 2009.




                                            12